382 Pa. 1 (1955)
Krull, Appellant,
v.
Philadelphia.
Supreme Court of Pennsylvania.
Argued May 3, 1955.
May 23, 1955.
Before STERN, C.J., STEARNE, JONES, BELL, CHIDSEY, MUSMANNO and ARNOLD, JJ.
Thomas Raeburn White, with him Warren D. Mulloy, C.L. Cushmore, Jr. and White, Williams & Scott, for appellants.
*2 Harvey Levin, Deputy to the City Solicitor, and Abraham L. Freedman, City Solicitor, for appellees.
Joseph E. Gold, with him Lenard L. Wolffe, Samuel Smith and Gilbert Stein, for appellee.
Harry F. Stambaugh, Special Counsel, with him Herbert B. Cohen, Attorney General, for the Commonwealth of Pennsylvania, appellee.
OPINION PER CURIAM, May 23, 1955:
The decree of the court below dismissing the bill of complaint is affirmed at the appellants' costs on the opinion of President Judge KUN, reported at 2 D. & C. 2d 181, which adequately disposed of the matter.